DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
This Office Action is in responsive to the amendments/arguments dated 12/20/2021. Claims 1, 5 and 13 have been amended. Currently, claims 1-23 are pending for consideration.

Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,911,074 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 1, the best art(s) found during the examination process, Langer (US 20170063404 A1), discloses a wireless communication device comprising a first transceiver, an antenna, a filter for splitting an input into two frequency paths comprising a first frequency path and a second frequency path in parallel and the filter further configured to generate an output by combining the first frequency path and second frequency path but does not specifically disclose, suggest or imply wherein one of the two frequency paths is configured to cause a first insertion loss to the first transceiver at a first frequency and to cause a second insertion loss to the first transceiver at a second frequency, wherein the first insertion loss is less than a first acceptable insertion loss threshold associated with the first transceiver at the first frequency, wherein the second insertion loss is greater than a second acceptable insertion loss threshold associated with the first transceiver at the second frequency.
Therefore, claims 1-19 are allowed.
Consider claims 20 and 21, each contains similar allowable subject matter as indicated above; therefore, claims 20-23 are allowed for the same reason.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645